United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3793
                                    ___________

Kimberly Poller,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                              Submitted: October 26, 2006
                                 Filed: October 31, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Kimberly Poller appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon careful review,
we conclude that substantial evidence supports the administrative law judge’s (ALJ’s)
decision that Poller is not disabled within the meaning of the Social Security Act. See


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendations of the Honorable
Thomas C. Mummert, III, United States Magistrate Judge for the Eastern District of
Missouri.
Ellis v. Barnhart, 392 F.3d 988, 993 (8th Cir. 2005) (standard of review). After
ordering consultative neurological and psychological examinations and eliciting
testimony from a vocational expert, the ALJ found that Poller retains the residual
functional capacity to perform a wide range of light work and the full range of
sedentary work. Poller has not shown prejudice from the ALJ’s failure to further
develop the record, see id. at 994 (to remand for additional evidence, claimant must
establish that ALJ’s failure to fully develop record resulted in prejudice), and the ALJ
gave good reasons for discrediting Poller’s complaints of disabling pain, see Goff v.
Barnhart, 421 F.3d 785, 792 (8th Cir. 2005) (this court will not disturb decision of
ALJ who considers, but for good cause expressly discredits, claimaint’s complaints
of disabling pain).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-